Citation Nr: 1744527	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-28 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1972 to January 1973, on active duty from July 1973 to July 1977, and on reserve duty from March 1982 to May 1985.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was certified to the Board by the RO in Winston-Salem, North Carolina.

In December 2012, the Veteran testified at a Board hearing before a different Veterans Law Judge (VLJ).  A transcript is of record.  That VLJ is no longer employed by the Board.  Accordingly, in a July 2017 letter, the Board asked the Veteran to indicate whether he wanted a new Board hearing.  In September 2017, the Veteran responded that he did not wish to appear at another Board hearing.

The Board previously considered this matter in March 2013 and August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he injured his back during service while attempting to raise a boat house door and that he has experienced back pain since then.  For the reasons explained below, the Board finds that another remand is necessary.

The August 2015 Board remand instructed the AOJ to attempt to obtain the Veteran's December 1974 clinical records from the Naval Hospital in Cherry Point, North Carolina, for treatment and x-rays of his low back.  In October 2015, the AOJ requested the Veteran's records from the National Personnel Record Center (NPRC).  See 08/05/16 VBMS, Correspondence.  In response, the NPRC indicated that search results had been negative.  Id.  The AOJ notified the Veteran of this effort in a September 2016 letter.  See 09/29/16 VBMS, Correspondence.  Thereafter, in October and November 2016, the AOJ requested records directly from the Cherry Point Naval Hospital.  See 10/24/16 & 11/28/16 VBMS, VA 
21-8359 Information Re Veteran in Uniformed Services Hospital or Dispensary.  
A March 2017 report of general information shows a negative response from the Cherry Point Naval Hospital.  See 03/21/17 VBMS, VA 27-0820 Report of General Information.  The AOJ, however, did not notify the Veteran of this latter unsuccessful effort.  

The August 2015 Board remand also instructed the AOJ to also obtain any treatment records from the Veteran's period of reserve duty from March 1982 to May 1985.  The AOJ did not attempt to obtain such records.  However, it does appear that 2015 Board only included such instructions in the remand body and not the directives.

The Board also determined that an April 2013 VA opinion was inadequate and remanded for an addendum VA opinion.  In a January 2016 opinion, the April 2013 VA examiner reiterated his conclusion that the Veteran's back disorder is less likely than not related to service.  In March 2017, the VA examiner considered the etiology of the Veteran's diagnosed arachnoiditis.  The resulting opinion is a restatement of the January 2016 VA opinion, except for the paragraph on arachnoiditis.  The January 2016 VA opinion does not show adequate consideration of the relevant evidence, as the VA examiner did not discuss the Veteran's reported history of back symptoms since service or his history of back treatment, which goes back to as early as 1998.  See May 2009 letter from Dr. D. R.; lay statements from July and August 2009; August 2009 substantive appeal.  Thus, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that an examiner needs to be "informed of the relevant facts").

The Board further notes that the August 2015 Board remand instructed the AOJ to contact the Veteran and ask him to identify and authorize the release of private treatment records.  It also instructed the AOJ to obtain VA treatment records prior to March 2000.  With regard to the private treatment records, the AOJ sent the appropriate letter to the Veteran in October 2015.  Since then, VA has not received a response from the Veteran.  As noted in the August 2015 Board remand, 
VA's duty to assist is not a one way street, and that if a veteran wishes help he or she cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this regard, the Board finds that VA has fulfilled its duty to assist.  No further action in this regard is necessary.  The Veteran, nonetheless, may submit the previously requested information if he so desires, in which case VA would be required to take appropriate action.  With regard to the VA treatment records, the Veteran indicated he began receiving treatment with VA in the 1990s at the Fayetteville VAMC.  Pursuant to the August 2015 Board remand, VA medical records from as early as the mid-1990s have been obtained.  As such, the Board finds that VA has complied with this specific directive of the August 2015 Board remand.  

Finally, the Board notes that VA treatment records were last associated with the claims file in March 2017.  On remand, VA should obtain and associate with the claims file any outstanding VA treatment records since March 2017.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records since March 2017.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Contact the appropriate sources to obtain any treatment records from the Veteran's period of reserve duty from March 1982 to May 1985.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

3.  With regard to records of treatment at the Cherry Point Naval Hospital in 1974, notify the Veteran of the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

4.  Forward the claims file, including a copy of this remand, to the individual who conducted the January 2016 examination, or another appropriately qualified examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the VA clinician.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is any current back disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  The examiner must consider and discuss the Veteran's reported history of back symptoms since service and his history of back treatment, which goes back to as early as 1998.  See May 2009 letter from Dr. D. R.; lay statements from July and August 2009; December 2012 Board hearing transcript

The examiner should provide a comprehensive medical rationale for any opinion offered.  In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence (of either treatment or a diagnosis).  Rather, the examiner should consider the extent to which there is a medical nexus between any in-service symptoms and a current disability.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


